DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/02/2020.

Claim Objections
Claim 1 is  objected to because of the following informalities:  
In claim 1, line 3 applicant is advised to change the phrase, “…proximate at least one blade of….”  To the phrase, -- …….“…proximate to at least one blade of….”   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roney, JR (US 20070089545) in view of Deghan (US 9879981).
Regarding claim 1, Roney, JR discloses a system for use in maintaining a turbine assembly (sec 0001, 0007, 0025), the turbine assembly including a plurality of blades (44, fig. 1, sec 0014), and a plurality of vanes (46, fig. 1, sec 0014), said system comprising:
an insertion apparatus (304; figs. 3&4; sec 0016-0019) comprising an insertion end (effector 306 inserted into turbine assemble; fig. 3; sec 0018), a steering end (operator end 308; figs. 3&4; sec 0018, 0019-0021) opposite said insertion end 306, and a body (311, 410; sec 0019) extending from said insertion end 306 to said steering end 308, wherein said insertion end 306 is positionable proximate at least one blade of the plurality of blades (44; fig. 3; sec 0016, 0017) using a steering interface (operator handle 320; fig. 4; sec 0018); and
a service apparatus (effector 306; figs 3&4; sec 0016, 0019) for use in maintaining the turbine assembly (sec 0016, 0019), said service apparatus including at least one maintenance device (sec 0019, citing, “Effector 306 includes an attachment end 412 opposite first end 410 that is configured to engage and retain one or more of a plurality of test and/or inspection instruments (not shown)) and an anchoring feature (positioning and repositioning instruments next to the blades sec, 0023), wherein said service apparatus 306 is proximate to said insertion end of said insertion apparatus (effector 306 inserted into turbine assemble; fig. 3; sec 0018), and is positionable in a plurality of orientations via said steering interface (operator end 308; figs. 3&4; sec 0018, 0019-0021), and wherein said anchoring feature is configured to releasably couple said service apparatus 306 to at least one blade of the plurality of blades (positioning and repositioning instruments next to the blades 44; sec, 0023).
	If applicant is arguing that Roney Jr, did not disclose that the service apparatus does not have “an anchoring feature”, wherein said “anchoring feature is configured to releasably couple said service apparatus to at least one blade of the plurality of blades” the examiner introduces  Dehghan (US 9879981), wherein Deghan teaches of  an anchoring feature (adhesive, magnets, etc; col. 11, lines 65 to col. 12, lines 17), wherein said anchoring feature is configured to releasably couple a service apparatus 220 to at least one blade of the plurality of blades (10, fig. 12; col. 11, lines 65 to 12, lines 17).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roney, JR as taught by Deghan fur the purpose of attaching maintain.
	Regarding claim 2, Roney, JR discloses the system in accordance with Claim 1, further comprising a guide apparatus 406 configured to extend through a port (fig. 3) of the turbine assembly and define a path for said insertion apparatus (sec 0016, 0019, 0021).
Regarding claim 3, Roney, JR discloses the system in accordance with Claim 2, wherein said guide apparatus 406 comprises a curved tube (sec 0019, 0021).

an applicator, a drill, a grinder, a heater, a welding electrode, a sprayer, an optical sensor , a mechanical sensor, a thermal sensor, a magnetic sensor, an acoustic sensor, and an electromagnetic sensor (sec 0017; also citing claim 15 of Rodney, “15. A method in accordance with claim 14 wherein attaching at least one test or inspection device comprises attaching at least one of a boroscope, a dye penetrant applicator, an ultrasound probe, a light, a video camera, and an eddy current probe.).
Regarding claim 6, Roney, JR disclose the system in accordance with Claim 1, wherein said steering interface is coupled to said steering end of said insertion apparatus, wherein said insertion end is positionable using the steering interface by moving said body along and/or about a translation direction (sec 0019, 0021).
Regarding claim 9, Roney, JR disclose the system in accordance with Claim 1, further comprising a tether (extension cable 420; sec 0020) extending from said service apparatus to said insertion end of said insertion apparatus and a tensioning mechanism (handle 320 pulls cable inputting tension in cable; sec 0020) configured to control tension in said tether when said service apparatus is positioned within a primary flowpath of the turbine assembly (sec 0020, 0021).
Regarding claim 10, Roney, JR disclose the system in accordance with Claim 1, wherein said service apparatus (effector 306) is sized to fit between adjacent blades of the turbine assembly (figs. 3&4; sec 0016-0019).
Regarding claim 12, Roney, JR disclose the system in accordance with Claim 1, wherein said insertion apparatus (304; figs. 3&4; sec 0016-0019) further includes a plurality of linkages (402 links 408 to facilitate pivoting; sec 0016-0019) that facilitate pivoting of said service apparatus.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roney, JR (US 20070089545) in view of Deghan (US 9879981) as applied to claim 1 above, and further in view of D’Amelio et al (US 4659195).
Regarding claim 4 Roney, JR and Deghan did not recite a flange.  However D’Amelio teaches of a guide apparatus comprises a flange 70 coupleable to a port of the turbine assembly to support a guide apparatus when said guide apparatus (36, 42, 60; figs. 1, 2, 2A) extends through a port (fig. 1; col. 7, lines 45-60).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roney . JR and Deghan for the purpose of attaching maintenance apparatus to an igniter port of a Turbine engine.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roney, JR (US 20070089545) in view of Deghan (US 9879981) as applied to claim 1 above, and further in view of Negoescu (US 20180119568).
Regarding claim 11 Roney, JR and Deghan disclose the system in accordance with Claim 1, wherein said service apparatus 306 is coupleable to said insertion end of said insertion apparatus 304.  Deghan also shows a service apparatus 220 that is coupleable to said insertion end of said insertion apparatus 130 (fig. 12; col. 11, lines 65 to col. 12, lines 3).  Both Roney and Deghan do not indicate that the service apparatus that is releasably coupleable to said insertion end of said insertion apparatus.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roney and Deghan as taught by Negoescu for the purpose of providing a versatile instrument such that different sensor heads can be used and replace on a borescope, and to further facilitate the use of different types of fasteners based on the type of maintenance that is required in the given turbine engine.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art [Quinones (US 20130323792), Sakami (US 20170234734), Wang (US 20200040763), Hatcher (20040216468), Urich (US 4139822)] made of record and not relied upon is considered pertinent to applicant's disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/Primary Examiner, Art Unit 3666